Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed on 02/27/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claim 1, 8 and 15 are independent claims. Claim 1, 8 and 15 have been amended.

Remarks and Response 
Applicant’s arguments filed in the amendments on 02/27/2021 have been fully considered but are moot in view of new grounds of rejection. Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lobban (US Patent Application Publication No 2018/0183768 A1) in view of White (US Patent Application Publication No 2018/0053158 A1) and further in view of Lenz (US Patent Application Publication No 2019/0132295 A1). 

Regarding Claim 1, Lobban discloses a system, comprising: 
a recipient node including a processor (Lobban, ¶[0131], processor); 
a memory storing one or more instructions that when executed by the processor configure the processor to (Lobban, ¶[0131], memory): 
connect the recipient node to a source node via a blockchain network (Lobban, ¶[0046], the disclosed embodiments are directed to a private/permissioned, replicated, shared ledger that may be based on a blockchain based distributed computing platform that provide data privacy); 
receive a data block, an encrypted digest of the data block encrypted by a private key of the source node, a public key paired to the private key (Lobban, ¶[0057]- ¶[0059], Fig-2A & 2B, when a counterparty nodes process the private transaction, they use their private keys to decrypt the symmetric key, then use the symmetric key to decrypt the payload and process the transaction as normal. Public keys of the transaction parties are gathered or collected. A symmetric key and a first nonce (nonce1) may be randomly generated. The payload may be encrypted with the symmetric key and nonce1. The encrypted payload may be hashed. ¶[0062], the node may identify itself to the TxKeyManger by passing its public key to the TxKeyManger. It may also digitally sign the message so that the TxKeyManager can prove that the request message was indeed sent by node that controls the private key corresponding to the public key); 
Lobban does not explicitly discuss the following limitation that White teaches:
and receive an IP address of the source node (White, ¶[0028], the funds request message may include at least a device identifier (IP address). ¶[0080], the registration module may comprise additional code to transmit, receive and store user account information, device identifier (IP address or other device identifiers corresponding to one or more connected devices), protocol sets);
calculate a digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature);
decrypt the encrypted digest of the data block by the public key (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest); 
compare the decrypted digest of the data block against the digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest); 
and 
in response to a match, store the encrypted digest of the data block, the public key and the IP address of the source node in a ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain)).
Lobban in view of White are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.
Lobban in view of White does not explicitly discuss the following limitation that Lenz teaches:
the encrypted digest comprising an encrypted signature of an entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of the blockchain 120, as well as a hash of the current contents 116 of the block);
the digest comprising a signature of the entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of of the blockchain 120, as well as a hash of the current contents 116 of the block).
Lobban in view of White and Lenz are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White and Lenz to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.

Regarding claim 2, Lobban in view of White and Lenz discloses the system of claim 1, wherein the processor is further configured to:
store the data block in the ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). Also Lobban, ¶[0052], Fig-1 depicts a system for providing data privacy in a distributed ledger).

Regarding claim 3, Lobban in view of White and Lenz discloses the system of claim 2, wherein the processor is further configured to: 
replace the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time).

Regarding claim 4, Lobban in view of White and Lenz discloses the system of claim 1, wherein the processor is further configured to:
receive an entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet ( e . g . utilizing the private key). 

Regarding Claim 5, Lobban in view of White and Lenz discloses the system of claim 4, wherein the processor is further configured to:
replace the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet (e. g. utilizing the private key).

Regarding Claim 6, Lobban in view of White and Lenz discloses the system of claim 1, wherein the processor is further configured to:
replace the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set number of times from the source node (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time).

Regarding Claim 7, Lobban in view of White and Lenz discloses the system of claim 1, wherein the processor is further configured to:
retrieve, from the source node identified by the IP address, the data block that corresponds to the encrypted digest of the data block (White, ¶[0028], the funds request message may include at least a device identifier (IP address). ¶[0080], the registration module may comprise additional code to transmit, receive and store user account information, device identifier (IP address or other device identifiers corresponding to one or more connected devices), protocol sets).

Regarding Claim 8, Lobban discloses a method, comprising: 
connecting, a recipient node, to a source node via a blockchain network (Lobban, ¶[0046], the disclosed embodiments are directed to a private/permissioned, replicated, shared ledger that may be based on a blockchain based distributed computing platform that provide data privacy); 
receiving, by the recipient node, a data block, an encrypted digest of the data block encrypted by a private key of the source node, a public key paired to the private key and an IP address of the source node (Lobban, ¶[0057]- ¶[0059], Fig-2A & 2B, when a counterparty nodes process the private transaction, they use their private keys to decrypt the symmetric key, then use the symmetric key to decrypt the payload and process the transaction as normal. Public keys of the transaction parties are gathered or collected. A symmetric key and a first nonce (nonce1) may be randomly generated. The payload may be encrypted with the symmetric key and nonce1. The encrypted payload may be hashed. ¶[0062], the node may identify itself to the TxKeyManger by passing its public key to the TxKeyManger. It may also digitally sign the message so that the TxKeyManager can prove that the request message was indeed sent by node that controls the private key corresponding to the public key); 
Lobban does not explicitly discuss the following limitation that White teaches:
and receiving an IP address of the source node (White, ¶[0028], the funds request message may include at least a device identifier (IP address). ¶[0080], the registration module may comprise additional code to transmit, receive and store user account information, device identifier (IP address or other device identifiers corresponding to one or more connected devices), protocol sets);
calculating a digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature);
decrypting, by the recipient node, the encrypted digest of the data block by the public key (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest);
comparing, by the recipient node, the decrypted digest of the data block against the digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest); and
 in response to a match, storing the encrypted digest of the data block, the public key and the IP address of the source node onto a ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain)).
Lobban in view of White are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.
Lobban in view of White does not explicitly discuss the following limitation that Lenz teaches:
the encrypted digest comprising an encrypted signature of an entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of the blockchain 120, as well as a hash of the current contents 116 of the block);
the digest comprising a signature of the entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of of the blockchain 120, as well as a hash of the current contents 116 of the block).
Lobban in view of White and Lenz are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White and Lenz to include the idea of including the encryption or decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.

Regarding Claim 9, Lobban in view of White and Lenz discloses the method of claim 8, further comprising storing the data block onto a ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). Also Lobban, ¶[0052], Fig-1 depicts a system for providing data privacy in a distributed ledger). 

Regarding Claim 10, Lobban in view of White and Lenz discloses the method of claim 9, further comprising 
replacing the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time).  

Regarding Claim 11, Lobban in view of White and Lenz discloses the method of claim 8, further comprising 
receiving an entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet (e. g. utilizing the private key).

Regarding Claim 12, Lobban in view of White and Lenz discloses the method of claim 11, further comprising 
replacing the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet (e. g. utilizing the private key)).

Regarding Claim 13, Lobban in view of White and Lenz discloses the method of claim 8, further comprising 
replacing the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set number of times from the source node (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time). 

Regarding Claim 14, Lobban in view of White and Lenz discloses the method of claim 8, further comprising 
retrieving, from the source node identified by the IP address, the data block corresponding to the encrypted digest of the data block (White, ¶[0028], the funds request message may include at least a device identifier (IP address). ¶[0080], the registration module may comprise additional code to transmit, receive and store user account information, device identifier (IP address or other device identifiers corresponding to one or more connected devices), protocol sets).

Regarding Claim 15, Lobban discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
connecting the recipient node to a source node via a blockchain network (Lobban, ¶[0046], the disclosed embodiments are directed to a private/permissioned, replicated, shared ledger that may be based on a blockchain based distributed computing platform that provide data privacy); 
receiving a data block, an encrypted digest of the data block encrypted by a private key of the source node, a public key paired to the private key of the source node (Lobban, ¶[0057]- ¶[0059], Fig-2A & 2B, when a counterparty nodes process the private transaction, they use their private keys to decrypt the symmetric key, then use the symmetric key to decrypt the payload and process the transaction as normal. Public keys of the transaction parties are gathered or collected. A symmetric key and a first nonce (nonce1) may be randomly generated. The payload may be encrypted with the symmetric key and nonce1. The encrypted payload may be hashed. ¶[0062], the node may identify itself to the TxKeyManger by passing its public key to the TxKeyManger. It may also digitally sign the message so that the TxKeyManager can prove that the request message was indeed sent by node that controls the private key corresponding to the public key); 
Lobban does not explicitly discuss the following limitation that White teaches:
and receiving an IP address of the source node (White, ¶[0028], the funds request message may include at least a device identifier (IP address). ¶[0080], the registration module may comprise additional code to transmit, receive and store user account information, device identifier (IP address or other device identifiers corresponding to one or more connected devices), protocol sets);
calculating a digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature);
decrypting the encrypted digest of the data block by the public key (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest); 
comparing the decrypted digest of the data block against the digest of the data block (White, ¶[0017], in public key encryption system, a device can encrypt a message using the public key of the receiver and such message  can be decrypted only with the receiver’s private key. Message authentication involves hashing a message to produce a “digest” and encrypting the digest with the private key to produce a digital signature. Thereafter another device can verify this signature by computing the hash of the message, decrypting the signature with the signer’s public key and comparing the computed digest with the decrypted digest); and
 in response to a match, storing the encrypted digest of the data block, the public key and the IP address of the source node in a ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain)).
Lobban in view of White are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.
Lobban in view of White does not explicitly discuss the following limitation that Lenz teaches:
the encrypted digest comprising an encrypted signature of an entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of the blockchain 120, as well as a hash of the current contents 116 of the block);
the digest comprising a signature of the entire ledger of the data block (Lenz, ¶[0024]-¶[0027], Fig-1, the record 102 includes a digital signature of party A and digital signature of party B. Each record 102 of the system 100 includes the transaction 104 and the digital signatures 106 and 108 of parties A and B, respectively. The block 112 also contains a hash of a previous block 114 of of the blockchain 120, as well as a hash of the current contents 116 of the block).
Lobban in view of White and Lenz are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lobban in view of White and Lenz to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.

Regarding claim 16, Lobban in view of White and Lenz discloses the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
storing the data block onto a ledger of the recipient node (White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). Also Lobban, ¶[0052], Fig-1 depicts a system for providing data privacy in a distributed ledger).

Regarding Claim 17, Lobban in view of White and Lenz discloses the non-transitory computer readable medium of claim 16 wherein the one or more instructions further cause the processor to perform:
replacing the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time).

Regarding Claim 18, Lobban in view of White and Lenz discloses the non-transitory computer readable medium of claim 15 wherein the one or more instructions further cause the processor to perform:
receiving an entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet (e. g. utilizing the private key).

Regarding Claim 19, Lobban in view of White and Lenz discloses the non-transitory computer readable medium of claim 18 wherein the one or more instructions further, cause the processor to perform:
the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Lobban, ¶[0053], the full copy of the distributed ledger may contain transactions with encrypted or unencrypted (hash digest) payload. White, ¶[0053] & ¶[0059], the transaction validator, managed by a trusted third party may validate the transaction and if valid, ad an entry to an electronic ledger (e.g. a blockchain). ¶[0063], each allocation amount (each segment) may individually be digitally signed by the incoming wallet ( e . g . utilizing the private key)).

Regarding Claim 20, Lobban in view of White and Lenz discloses the non-transitory computer readable medium of claim 15, wherein the one or more instructions further, cause the processor to perform:
replacing the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set number of times from the source node (Lobban, ¶[0079], the timestamp of the current block and the referenced block may be checked to see if it is greater than that of the referenced previous block. Also White, ¶[0086], the user may specify, utilizing the provided interface, one or more rules pertaining to an amount of cyber currency that should be allocated to a particular device at a given time).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433